DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 25-34 are pending and subject to examination on the merits.

Priority
The instant application is a CON of US 16/294,280 which is a CIP of PCT/IB2018/056502 filed 27 August 2018 which claims benefit of foreign priority document EP17188012 filed 25 August 2017 is acknowledged.  Said document has been received.

Information Disclosure Statement
The two information disclosure statements (IDS) submitted on 10 March 2020 have been considered by the examiner.  See initialed and signed PTO/SB/08’s. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 25-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 13-21 of copending Application No. 16/641,281 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the overlap to such an extent to be obvious variations of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	The instant claims in their broadest are drawn to:
	A method for the removal of impurities from a clarified harvest material obtained by (a) culturing host cells which express a protein of interest, (b) harvesting the material in the cell culture and subjecting it to a clarification step, wherein said method comprises (c) treating the resulting clarified harvest with high pH (d) subjecting the high pH treated material to a filtration step to obtain a clarified harvest material substantially free of impurities (claim 25); The method of claim 25, wherein said high pH is between 
	The claims to the ‘281 application in their broadest are drawn to: 
A method for preparing a virus-inactivated antibody solution, comprising the steps of (i) harvesting antibody material produced by transfected cells comprising the coding sequences of said antibody, which have undergone cell culture, (ii) a viral inactivation treatment upon said 5 harvested antibody material, selected from the group consisting of incubation with a mixture of a solvent and a detergent or incubation at high pH (Claim 1); The method of claim 1 to claim 5, wherein said high pH is at or above 9 and at or below 12.5 (Claim 13); The method of anyone of claims 13 to 17, wherein said protein A eluate is titrated with NaOH 0.5M to target pH 11, for about 60 min at room temperature (claim 18); and A method of removal of impurities from a cell harvest material comprising the step of treating said cell harvest with high pH followed by a filtration step (claim 21).
As such, the claims differ in that the claims the ‘281 reference encompass specifically utilizing antibodies and recite it is a method of virus inactivation.  Whereas the instant claims utilize any protein in the method and recite it is a method of removing impurities.  However, the methods directly overlap in the method steps utilized including a high pH, utilizing a protein A chromatography column and having a filtration step.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 25-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
The term "substantially" in claim 25 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “substantially” can mean one thing/value to one of ordinary skill in the art and a completely different/value to a different skilled artisan.  As such, the metes and bounds of the claim are not defined.  Claims 26-34 are included in the instant rejection as they do not remedy the noted deficiency of the relative term.  


Claims 27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about" in claims 27 and 29 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The claims recite that the pH is between about 9 and about 12.5; or the pH is about 11.  However, there is no definition of the term “about” in the instant specification to which one skilled in the art would be able to ascertain the metes and bounds of the term.  One skilled artisan may construe “about” to mean one value whereas another skilled artisan may construe it having a completely different value.  For example, pH 10.9 can be interpreted as being about 11.  Equally, pH 9.0 can be interpreted as being about 11.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25-27 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BioRad’s Protein A Antibody Purification Handbook, Issue 5. (May 2016) – cited on IDS.
Regarding claims 25, 26, 31 and 32, it is taught to purify an antibody by performing the following steps: obtaining a clarified sample by filtering it to remove cellular debris (See p. 28, Step 3); loading the sample onto a Protein A column and treating/washing with buffer A at pH 9.0, which is a 1.5 M Glycine/NaOH buffer (See Step 4, p. 28 and p. 26); eluting and then performing a neutralization step with a Tris/HCl buffer at pH 9.0 (See p. 26 and p. 29, Step 6) and finally performing a filtration step, e.g. ultrafiltration (See Step 8, p. 29), wherein the steps combine to obtain a clarified harvest material that is substantially purified, e.g. free from impurities.  
Regarding claims 27, 29 and 30, the 1.5 M Glycine/NaOH buffer is at pH 9.0 which is between about 9 and 12.5 and is considered to also be “about” 11. 
It is noted, the clarified harvest material is “obtainable by”, which renders it a product by process limitation, wherein the manner in which the clarified harvest material is obtained does not necessarily have to follow steps (a) and (b), just so long as a clarified harvested material is obtained. 
.  

Claim(s) 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stretcher et al. (Chapter 5, Methods in Enzymology, 2003, p. 60 – cited on IDS).
Regarding claims 25-28, Ueda et al. teach a method for removal of impurities from a recombinantly expressed ECorL protein by expressing said protein in E. coli, lysing the cells (by freeze-thaw), washing and collecting and clarifying the aggregated proteins (inclusion bodies) by centrifugation.  After centrifuging/clarifying, the solution is treated/incubated with CAPS buffer, pH 10.5.  This is followed by ultrafiltration.  The last two steps are repeated again (e.g. incubating with CAPS buffer at pH 10.5 and ultrafiltration).  Thus, each and every step of claim 25 is taught by Ueda et al., as are the additional limitations in claims 26-29. 
Regarding claim 29, pH 10.5 is considered “about” 11.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924.  The examiner can normally be reached on M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        17 February 2022